31 B.R. 377 (1983)
In re SCOTT SEGAL FARMS, INC., Debtor.
Marvin WARD and Rachel Ward, Plaintiffs,
v.
SCOTT SEGAL FARMS, INC. and A. Jay Cristol, Trustee, Defendants.
Bankruptcy No. 82-02001-BKC-SMW, Adv. No. 83-0480-BKC-SMW-A.
United States Bankruptcy Court, S.D. Florida.
June 29, 1983.
Vivian Moran, Coral Gables, Fla., for plaintiffs.
Julie Feigeles, Miami, Fla., for defendant/A.J. Cristol.
Robert M. Hustead, Homestead, Fla., for defendant/Segal.

FINDINGS OF FACT AND CONCLUSIONS OF LAW
SIDNEY M. WEAVER, Bankruptcy Judge.
This Cause coming on to be heard upon a Complaint to Modify Stay filed herein and the Court, having heard the testimony and examined the evidence presented; observed the candor and demeanor of the witnesses; considered the arguments of counsel and being otherwise fully advised in the premises, does hereby make the following findings of fact and conclusions of law:
Marvin Ward and Rachel Ward (the Wards), the plaintiffs herein, are creditors of the debtor pursuant to a promissory note in the sum of $85,000.00 signed by the principal of the debtor. As security for this indebtedness the Wards hold a validly perfected security interest in certain farming equipment held by the debtor.
Prior to the filing of the debtor's bankruptcy petition the plaintiffs had instituted foreclosure proceedings in the Dade County Circuit Court. The plaintiffs now seek relief from stay to proceed with the foreclosure suit in the Circuit Court.
The Court finds that the equipment which is the subject matter of this adversary proceeding is not presently being used in the debtor's business and is in poor repair. The debtor has no equity in the equipment and the insurance coverage on the equipment has lapsed leaving the plaintiff without adequate protection. Based on the above findings the Court grants the requested relief from stay.
*378 A separate Final Judgment will be entered in conformity with these Findings of Fact and Conclusions of Law.